DETAILED ACTION
In response to communications filed 12/16/2020.
Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Jang (Reg. No. 68,662) on February 9th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1, 3, 5, 7, 9, 11, 13, 15 and 17-20 as the following:

--1. (Amended) A method for transmitting uplink control information in a wireless communication system, the method comprising:
receiving configuration information on a plurality of bandwidth parts (BWPs) via higher layer signaling from a base station, a configuration on one or more uplink control channel resource for each of the plurality of BWPs being included in the configuration information on the plurality of BWPs; 
receiving downlink control information and downlink data on a first BWP from the base station;
receiving BWP adaptation information which indicates a change of an active BWP from the first BWP to a second BWP from the base station; 
identifying an uplink control channel resource for transmitting acknowledgement information in response to the downlink data based on the downlink control information, the BWP adaptation information, and the configuration on one or more uplink control channel resources for each of the plurality of BWPs; and 
transmitting the acknowledgement information on the identified uplink control channel resource to the base station, 
wherein the uplink control channel resource is identified based on an active BWP of acknowledgement information transmission timing.-- 


--3. (Amended) The method of claim 1

--5. (Amended) A method for receiving uplink control information in a wireless communication system, the method comprising:
transmitting configuration information on a plurality of bandwidth parts (BWPs) via higher layer signaling to a terminal, a configuration on one or more uplink control channel resource for each of the plurality of BWPs being included in the configuration information on the plurality of BWPs; 
transmitting downlink control information and downlink data on a first BWP to the terminal;
transmitting BWP adaptation information which indicates a change of an active BWP from the first BWP to a second BWP to the terminal; 
receiving acknowledgement information in response to the downlink data on an uplink control channel resource from the terminal, 
wherein the uplink control channel resource depends on the downlink control information, the BWP adaptation information, 

--7. (Amended) The method of claim 5

--9. (Amended) A terminal for transmitting uplink control information in a wireless communication system, the terminal comprising:
a transceiver; and 
a controller configured to: 
receive, from a base station via the transceiver, configuration information on a plurality of bandwidth parts (BWPs) via higher layer signaling, a configuration on one or more uplink control channel resource for each of the plurality of BWPs being included in the configuration information on the plurality of BWPs, 
receive, from the base station, downlink control information and downlink data on a first BWP,
receive, from the base station, BWP adaptation information which indicates a change of an active BWP from the first BWP to a second BWP, 
identify an uplink control channel resource for transmitting acknowledgement information in response to the downlink data based on the downlink control information, the BWP adaptation information, and the configuration on one or more uplink control channel resources for each of the plurality of BWPs, and 
transmit to the base station, the acknowledgement information on the identified uplink control channel resource, 
wherein the uplink control channel resource is identified based on an active BWP of acknowledgement information transmission timing.-- 

--11. (Amended) The terminal of claim 9
 
--13. (Amended) A base station for receiving uplink control information in a wireless communication system, the base station comprising:
a transceiver; and 
a controller and configured to: 
transmit, to a terminal via the transceiver, configuration information on a plurality of bandwidth parts (BWPs) via higher layer signaling, a configuration on one or more uplink control channel resource for each of the plurality of BWPs being included in the configuration information on the plurality of BWPs, 
transmit, to the terminal, downlink control information and downlink data on a first BWP,
transmit, to the terminal, BWP adaptation information which indicates a change of an active BWP from the first BWP to a second BWP, and
receive, from the terminal, acknowledgement information in response to the downlink data on an uplink control channel resource, 
wherein the uplink control channel resource depends on the downlink control information, the BWP adaptation information, , and an active BWP of acknowledgement information reception timing.--

--15. (Amended) The base station of claim 13, wherein the uplink control channel resource is based on a modulo operation using a number of at least one uplink control channel resource indices of the active BWP of acknowledgement information reception timing and an uplink control channel resource index indicated by the downlink control information.--

--17. (Amended) The method of claim 1, wherein, in case that the active BWP of the acknowledgement information transmission timing is the second BWP, the uplink control channel resource is identified based on configuration on one or more uplink control channel resources for the second BWP.--

--18. (Amended) The method of claim 5

--19. (Amended) The terminal of claim 9

--20. (Amended) The base station of claim 13

In addition to previously canceled claims 4, 8, 12 and 16, cancel claims 2, 6, 10 and 14.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches methods and system for transmitting and/or receiving uplink control information in a wireless communication system.  A terminal receives configuration information on a plurality of bandwidth parts (BWPs) including a configuration on one or more uplink control channel resource on the plurality of bandwidth parts (BWPs) and identifies an uplink control channel resource for transmitting acknowledgement information to a base station in response to downlink data based on downlink control information, BWP adaptation information, and the configuration on one or more uplink control channel resources for each of the plurality of BWPs.  The uplink control channel resource is further identified based on an active BWP of acknowledgement information transmission timing.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Ang et al. (US 2019/0090299 A1) that teaches receiving configuration on a 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 5, 9 and 13 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468